Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-21-2003

Roberts v. Fleet Bank
Precedential or Non-Precedential: Precedential

Docket No. 01-4420




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Roberts v. Fleet Bank" (2003). 2003 Decisions. Paper 158.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/158


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    PRECEDENTIAL

                                            Filed October 21, 2003

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                            No. 01-4420


              DENISE ROBERTS, individually and
                for all others similarly situated
                                   v.
          FLEET BANK (R.I.), National Association,
        A Nationally Chartered Bank; FLEET CREDIT
       CARD SERVICES, L.P., A Rhode Island Limited
                        Partnership
                      DENISE ROBERTS, on behalf of herself
                      and all others similarly situated,
                                                       Appellant

     On Appeal from the United States District Court
          for the Eastern District of Pennsylvania
   District Court Judge: The Honorable John P. Fullam
                (D.C. Civ. No. 00-cv-06142)

                   Argued September 12, 2002
       Before: ALITO, FUENTES and OBERDORFER,*
                       Circuit Judges

                (Opinion filed August 27, 2003)




*Honorable Louis F. Oberdorfer, Senior District Judge for the District of
Columbia, sitting by designation.
                                2



                 ORDER AMENDING OPINION

   The opinion in the above case is hereby amended as
follows:
    1.   On page 2, list counsel who filed amicus curiae
         brief on behalf of: American Bankers Association,
         American Financial Services Association, and
         Consumer Bankers Association as follows:
         Mark A. Aronchick, Esquire
         Hangley Aronchick Segal & Pudlin
         1 Logan Square
         18th & Cherry Street
         27th Floor
         Philadelphia, PA 19103
    2.   On page 2, list counsel who filed amicus curiae
         brief on behalf of the Office of Comptroller of the
         Currency as follows:
         Horace G. Sneed, Esquire
         Office of the Comptroller of Currency
         250 East Street, S.W.
         Washington, DC 20218
                                    /s/ Julio M. Fuentes
                                    Circuit Judge
Dated: October 21, 2003

A True Copy:
        Teste:

                    Clerk of the United States Court of Appeals
                                for the Third Circuit